ON MOTION FOR REHEARING
PER CURIAM:
Plaintiff claims he should have been permitted to go to the jury on Count II of his petition against Roco even though he failed to show a conspiracy between Roco and Hall. The basis of plaintiff’s Count I was for recovery of the value of his personal property mortgaged to Hall which was turned over to Hall when Roco took possession of the station. Plaintiff had judgment for the amount claimed for this which we affirmed. Plaintiff also sought in Count I $10,000.00 punitive damages for wrongful taking of this property but the jury awarded no punitive damages.
The basis of Count II was plaintiff’s claim that commencing in December 1962 Roco and Hall conspired to interfere with the conduct of his business to make it unprofitable and to prevent him from selling to anyone but Hall. We agree with the trial court’s view that the evidence did not support that claim. Plaintiff’s business was in trouble before that time. Plaintiff did not notify Roco he wanted to sell the station until in February 1963 when it appears he was delinquent in payments due the Internal Revenue Service. Plaintiff just failed to develop the amount of business he expected and required and the lease gave either party the right to terminate it on ten days’ notice. There was “talking” about a sale but no negotiations developed. It would seem that the seizure of the station by the Internal Revenue Service may have been more of a surprise to Roco than it was to plaintiff because plaintiff knew he was delinquent in his payments.
In the recent case of Adkison v. Hannah, Mo.Sup., 475 S.W.2d 39, although we said there was sufficient evidence to support “submission that the plaintiffs conspired to damage the defendants’ business” we reversed their counterclaim judgment for damages because we found their evidence “fails to demonstrate in any manner the nature and extent of the damages to the defendants’ business which the acts charged *387to plaintiffs caused.” We also said: “Equally lacking was evidence that the harassment of the plaintiffs was the cause of the defendants’ inability to pay off the deed of trust.” In that case there was testimony of overt acts of actual and physical interference with defendant’s property and access to it. There is nothing like that in this case and our conclusion is that all the evidence shows plaintiff’s failure to develop a profitable business was not caused by Roco by conspiracy or otherwise.
The motion for rehearing is overruled.